Section 4367, C. G. L., 2700 R. G. S., gives parties to trials the right to except to any erroneous chargegiven by doing so at the first time in a motion for a new trial. The statute supersedes the old rule on the subject of exceptions to charges which were required to be made at thetime charges were given. I concur in affirmance because I think the error in a charge given to the effect that plaintiff could recover for their "alleged" as distinguished from their "proven" damages was cured by the charge as a whole, which charge as a whole was not misleading.
                          ON REHEARING.